IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-21015
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO ALBERTO SANCHEZ, also known as
Martin Alaniz,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-665-3
                       --------------------
                          March 13, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Mario Alberto Sanchez appeals the district court’s denial of

his motion to revoke or amend the magistrate judge’s pretrial

detention order.   The order is immediately appealable to this

court.   See 18 U.S.C. § 3145(c); Fed. R. App. P. 9(a).   Absent an

error of law, this court must uphold a detention order, or the

denial of a motion to revoke a detention order, “if it is

supported by the proceedings below.”   United States v. Reuben,

974 F.2d 580, 586 (5th Cir. 1992)(internal quotation marks and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-21015
                                -2-

citation omitted).   The inquiry on appeal is whether the evidence

as whole supports the district court’s conclusion.    Id.

     Sanchez argues that there is no evidence that he is a flight

risk and that the district court thus erred in concluding that no

conditions existed which would reasonably assure his presence at

trial.   The Government counters that the finding that Sanchez is

a flight risk is supported by the record.   It points to the fact

that Sanchez used an alias and the fact that undercover agents

lost him during surveillance as evidence that Sanchez can be

elusive and further asserts that because Sanchez faces a

statutory maximum 10-year sentence, he is likely to flee.

     The evidence against Sanchez is substantial.    The district

court was entitled to consider the activities in which Sanchez

was engaged: smuggling illegal Mexican aliens across the border

into this country.   Considering Sanchez’ involvement in this

activity and the contacts he must have to facilitate this

activity, using an assumed name and demonstrating skill in

avoiding surveillance, we conclude that the record supports the

district court’s conclusion that Sanchez was a flight risk and

that no condition or combination of conditions will assure his

appearance.

     AFFIRMED.